IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-16-00159-CR

SCOTT ELDRED COALWELL,
                                                                         Appellant
    v.

THE STATE OF TEXAS,
                                                                         Appellee



                                 From the 19th District Court
                                  McLennan County, Texas
                                 Trial Court No. 2015-937-C1


                                MEMORANDUM OPINION

         Appellant Scott Eldred Coalwell’s pro se May 5, 2016 letter is sufficient to serve as

his notice of appeal;1 it was filed on May 20, 2016. The order of deferred adjudication

being appealed is dated August 31, 2015. Coalwell’s notice of appeal is untimely, and we

have no jurisdiction of an untimely appeal. See TEX. R. APP. P. 26.2(a)(1); Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction where notice of


1
 A defendant’s letter that demonstrates a desire to appeal is sufficient to serve as a notice of appeal. See
Palma v. State, 76 S.W.3d 638, 641-42 (Tex. App.—Corpus Christi 2002, pet. ref’d); see also Pharris v. State,
196 S.W.3d 369, 372 (Tex. App.—Houston [1st Dist.] 2006, no pet.).
appeal is untimely).

        Also, Coalwell signed a waiver of his right to appeal, and the trial court’s

certification of defendant’s right to appeal in this case states that Coalwell waived his

right to appeal. This appeal is therefore dismissed.2 See TEX. R. APP. P. 25.2(d); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals … must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”); Davis

v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 26, 2016
Do not publish
[CR25]




2A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).
Coalwell v. State                                                                                   Page 2